Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 01, 2019

The Court of Appeals hereby passes the following order:

A20A0348. JONATHAN ROOKS v. THE STATE.

      A jury found Jonathan Rooks guilty of two counts of first degree cruelty to
children. Rooks filed a motion for new trial, which was subsequently amended.1 The
trial court denied the motion on June 27, 2019, and Rooks filed a notice of appeal on
August 9, 2019. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Rook filed his notice of appeal 43
days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                   10/01/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Rooks was initially represented by counsel below, but he was granted
permission to represent himself, and he filed amended motions for new trial pro se.